DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 27 October 2020 has been accepted and entered.
Response to Arguments
Applicant’s arguments, see remarks filed 27 October 2020, with respect to the rejection of claims 1-23 and 25-35 have been fully considered and are persuasive, in view of the presently amended claims.  The rejection of claims 1-3, 5-8, 10-23, 25-33, and 35 has been withdrawn. Claims 4, 9, and 34 have been canceled.
Allowable Subject Matter
Claims 1-3, 5-8, 10-33, and 35 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 33, the previously cited prior art of record to Nelson et al. (US 2015/0323685 A1) fails to disclose the claimed limitation wherein the detector sub-modules are configured to provide a gap between adjacent side-by-side detector sub-modules of the plurality of detector sub-modules, without at least part of a gap being directed linearly towards the x-ray focal point of an x-ray source, the adjacent side-by-side detector sub-modules having detection areas that are at least partially overlapping in the direction of incoming x-rays, as claimed in addition to all of the other claim elements.
Claims 2, 3, 5-8, 10-32, and 35 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	4 March 2021